DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ALICIA ETHER,
                                 Appellant,

                                        v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-1202

                           [November 7, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra,
Judge; L.T. Case No. 12-11317 CF10A.

  Alicia Ether, Florida City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and MAY, JJ., concur.

                           *            *        *

  Not final until disposition of timely filed motion for rehearing.